DETAILED ACTION
This is a first action on the merits.  Claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the baffle having a transverse barrier which forms a wall with a portal (claims 1, 2, and 13); a portal biased by both of compliant loading and loading by weight (claims 6 and 7); multiple portals and wherein at least two of said portals have different biasing forces (claims 8 and 9); multiple portals axially separated and a suction intake is located between said portals (claims 10-12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because it is unclear what the unlabeled box in figs. 20 and 21 is (the box created with dotted lines inside the arrangement 7).  
The drawings are objected to because it appears that reference character “40” in fig. 21 should be corrected to reference character “401”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, lines 12-14, the phrase “said baffle having a barrier generally transverse to said first axis and said transverse barrier forms a wall with a portal” renders the claim indefinite because it appears to be inaccurate according to the disclosure.  The specification discloses that transverse barrier 401 includes portal 403, and transverse barrier 501 includes portal 503 (para. 37-38).  The specification additionally discloses that barrier 401 can be utilized with baffle 200 or baffle 300 (para. 37).  However, the disclosure does not disclose or show either of barriers 401 and 501 as part of one of the baffles.
Regarding claim 2, lines 12-18, the phrase “said baffle having barriers…one of said transverse barriers forms a wall with a portal” renders the claim indefinite because it appears to be inaccurate according to the disclosure.  The specification discloses that transverse barrier 401 includes portal 403, and transverse barrier 501 includes portal 503 (para. 37-38).  The specification additionally discloses that barrier 401 can be utilized with baffle 200 or baffle 300 (para. 37).  However, the disclosure does not disclose or show either of barriers 401 and 501 as part of one of the baffles.
Regarding claims 6 and 7, the phrase “said portal is biased by at least one of a group of methods including compliant loading or loading by weight” renders the claim indefinite because it appears to be inaccurate according to the disclosure.  The specification discloses using either compliant loading or loading by weight (para. 37, 38).  However, the specification does not disclose using both compliant loading and loading by weight together.
Regarding claims 10-12, the phrase “having multiple portals axially separated and a suction intake is located between said portals” renders the claim indefinite because it appears to be inaccurate according to the disclosure.  The specification discloses an intake 180 located between different barriers 401 (para. 37).  However, the specification does not disclose an intake between portals on the same barrier.
Regarding claims 10-12, the phrase “having multiple portals” renders the claim indefinite because it is unclear if one of the multiple portals is the portal previously recited (claims 1 and 2).
Regarding claim 13, lines 11-12, the phrase “said baffle has at least one transverse barrier forming a wall with a portal” renders the claim indefinite because it appears to be inaccurate according to the disclosure.  The specification discloses that transverse barrier 401 includes portal 403, and transverse barrier 501 includes portal 503 (para. 37-38).  The specification additionally discloses that barrier 401 can be utilized with baffle 200 or baffle 300 (para. 37).  However, the disclosure does not disclose or show either of barriers 401 and 501 as part of one of the baffles.
Regarding claim 13, lines 5 and 11-12, the phrases “a transverse mounted electrical rotor” and “at least one transverse barrier” render the claim indefinite because it is unclear to which elements the rotor and barriers are transverse.   
Claims 3-12, 14, and 15 are also rejected as being dependent upon a rejected base claim.
	
Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art does not disclose or render obvious the transverse barrier forms a wall with a portal allowing flow through said formed wall, and wherein an increase of fluid pressure throttles flow through said formed wall, in combination with the other elements required by claim 1 as best understood.
Regarding claim 2, the prior art does not disclose or render obvious said baffle having transverse barriers, and at least one of said transverse barriers having a window along a radially outward extreme end of said at least one transverse barrier allowing fluid communication on said floor through said at least one transverse barrier, in combination with the other elements required by claim 2 as best understood.
Regarding claim 13, the prior art does not disclose or render obvious a transverse barrier forming a wall with a portal, and said portal throttles flow upon acceleration of fluid, in combination with the other elements required by claim 13 as best understood.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goni et al., U.S. Patent 11,204,091 – discloses a baffle with a portal for reducing material.
Jabs et al., U.S. Patent 8,534,425 – discloses a baffle plate with a portal, where lubricant is splashed away from the ring gear to the portal.
Nakano et al., U.S. Patent 10,378,641 – discloses a power system including a motor and axle.
Matsufuji et al., U.S. Patent Application Publication 2006/80179973 – discloses a wall/baffle plate with a portal between a differential ring gear and a PTO.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713. The examiner can normally be reached Monday through Friday, 7am - 5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Erin D Bishop/Primary Examiner, Art Unit 3619